Citation Nr: 0717066	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1988 to 
February 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's mother testified that the veteran currently has 
severe depression which has been diagnosed as a 
schizoaffective disorder.  She believes that the depression 
had its onset in service and was possibly a side effect of 
the veteran's participation in a Malaria Chemoprophylaxis 
program.

VA treatment records have consistently diagnosed the veteran 
with a schizoaffective disorder since he was first 
hospitalized in 2002 after shooting himself in the thigh in 
an apparent suicide attempt.  Since then, the veteran has 
been in and out of psychiatric care.  Treatment records from 
October 2002 also show that the veteran's functioning had 
significantly deteriorated in the past year, although the 
veteran stated in a January 2002 record that he had tried to 
break his foot in order to gain separation from the navy.

The veteran received an administrative separation from 
service in 1996 after the Navy determined that he was obese 
and suffered from compulsive overeating.  Service medical 
records are silent for any evidence of psychiatric 
dysfunction; and the veteran's separation physical in 
February 1996 found him to be psychiatrically normal.  
However, the records do show that the veteran was prescribed 
chloroquine phosphate as part of a Malaria Chemoprophylaxis 
program from April to August 1991.

While there were no in-service treatment records documenting 
psychiatric symptomatology, the veteran's immediate 
supervisor on his ship submitted a letter indicating that the 
veteran's best friends on the ship had approached him and 
confided that the veteran had confessed to suicidal thoughts 
during the summer of 1993.  The superior officer also 
indicated that he had noticed that the veteran was withdrawn 
and had even taken the veteran into his home for a week in an 
effort to boost the veteran's morale.

In April 2005, the veteran's private doctor, M.J.R., M.D., 
observed that medical literature clearly relates both 
psychosis and depression to the use of chloroquine phosphate; 
and he opined that the veteran's use of chloroquine phosphate 
resulted in his current psychiatric problems.  

While there is some suggestion of a link between the 
veteran's time in service and his current mental disability, 
a medical examination, with opinion, is necessary to decide 
this case.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a psychiatric 
examination.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should identify all psychiatric pathology 
present.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any currently 
diagnosed psychiatric disability was 
either caused by, or began during, the 
veteran's time in service.  The examiner 
should specifically comment on chloroquine 
phosphate, indicating whether the possible 
side effects of this drug could produce a 
permanent psychiatric disability.  
Complete rationale for any opinion offered 
must be provided.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



